Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 117 702 (Brown) (provided by applicant) in view of DE 20 2004 001186 (Benzin) (provided by applicant).
A translation of Benzin was provided with this action, references to Benzin below refer to this translation.
Brown discloses a device for refueling an aircraft, the device comprising a conduit (402) for the circulation of fuel, the downstream end of which is fitted with a wing catch (30) for connection to an inlet port of a fuel tank of an aircraft, the wing catch comprising body (32) and a front valve (100) movable relative to the body.
Brown doesn’t disclose at least one device for detecting the position of the front valve and an electric or electronic transmission system for processing a signal representative of the position of the front valve.
Benzin discloses a fuel conveying device comprising a front valve and a sensor for detecting the position of the front valve (sensor 47 detects the position of actuating lever 23) of the device. Benzin further discloses an electronic transmission system (See Figure 2) for processing a signal (45) representative of the position of the front valve (Paragraph 42).

In Re claim 3 the pressure switch of Benzin (47) acts as a proximity sensor (pressure switch is depressed only by the presence of the actuating lever 23).
In Re claim 5 Benzin discloses an electrical contact switch (47).
In Re claim 6 Benzin discloses a switch (47) which controls a power supply to a sensor (29, 41, 43, and 45) based on a position of a front valve (Paragraph 47).
In Re claim 9 Benzin discloses a switch (47) which controls a power supply to a sensor (29, 41, 43, and 45) based on a position of a front valve (Paragraph 47).
Allowable Subject Matter
Claims 4, 7, 8, and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub 2007/0051852 discloses an aircraft refueling system which makes use of a refueling valve position sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753